CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,

MARKED BY [***], HAS BEEN OMITTED BECAUSE EQUILLIUM, INC.

HAS DETERMINED THE INFORMATION (I) IS NOT MATERIAL AND

(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO

EQUILLIUM, INC. IF PUBLICLY DISCLOSED.

 

Exhibit 10.18

THIRD AMENDMENT TO

COLLABORATION AND LICENSE AGREEMENT

This Third Amendment to Collaboration and License Agreement (“Amendment”) is
made and entered into effective as of December 10, 2019 (the “Amendment Date”),
by and between Equillium, Inc., a corporation organized under the laws of the
State of Delaware, USA, with its principal office at 2223 Avenida de la Playa,
Suite 108, La Jolla, California 92037, USA (“Equillium”), and Biocon Limited, a
company incorporated and existing under the laws of India and having its
registered office at 20th KM, Hosur Road, Electronics City P.O. Bangalore 560
100, India (“Biocon”).

Recitals

Whereas, Equillium and Biocon (as successor-in-interest to Biocon’s Affiliate,
Biocon SA) are parties to that certain Collaboration and License Agreement dated
May 22, 2017 (the “Original Agreement”), as amended by that certain First
Amendment to Collaboration and License Agreement dated September 28, 2018, and
that certain Second Amendment to Collaboration and License Agreement dated April
22, 2019 (collectively with the Original Agreement, the “Agreement”);

Whereas, Equillium and Biocon have entered into a Letter Agreement dated August
28, 2019 (the “Letter Agreement”), with respect to certain matters relating to
the Biocon Territory as set forth in detail in the Letter Agreement;

Whereas, Equillium desires to expand the Equillium Territory, and, in
recognition of Equillium’s progress to date in developing Product and in
securing funding for such development, Biocon is willing to expand the Equillium
Territory, to include Australia and New Zealand; and

Whereas, the parties now wish to amend the Agreement as expressly set forth
herein.

Agreement

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Equillium and Biocon
hereby agree as follows:

1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings provided in the Agreement.

2.Biocon Territory. Australia and New Zealand are hereby deleted from Exhibit C
to the Original Agreement.

3.Equillium Territory. Section 1.41 of the Original Agreement is hereby amended
and restated to read in its entirety as follows:

“1.41 “Equillium Territory” shall mean: (a) the US, including its territories
and possessions, and Canada (collectively, the “North American Territory”); and
(b) Australia and New Zealand (collectively, the “AUS/NZ Territory”).”

--------------------------------------------------------------------------------

4.Royalties Payable by Equillium. The table of royalty rates applicable to tiers
of aggregate annual Net Sales in the Equillium Territory in Section 5.4(a) of
the Original Agreement is hereby replaced with the following tables of (a)
royalty rates applicable to tiers of aggregate annual Net Sales by Equillium and
its Affiliates and Sublicensees in the North American Territory and (b) royalty
rates applicable to tiers of aggregate annual Net Sales by Equillium and its
Affiliates (but not by Sublicensees) in the AUS/NZ Territory, respectively:

 

Tiers of Aggregate Annual Net Sales by Equillium and its Affiliates

 

 

and Sublicensees in North American Territory

 

Royalty Rate

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates and Sublicensees in the North American Territory in a calendar year
that is less than or equal to $[***] million

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates and Sublicensees in the North American Territory in a calendar year
that is greater than $[***] million and less than or equal to $[***] billion.

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates and Sublicensees in the North American Territory in a calendar year
that is greater than $[***] billion and less than or equal to $[***] billion

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates and Sublicensees in the North American Territory in a calendar year
that is greater than $[***] billion

 

[***]%

 

 

 

Tiers of Aggregate Annual Net Sales by Equillium and its Affiliates

 

 

(but not by Sublicensees) in AUS/NZ Territory

 

Royalty Rate

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates (but not by Sublicensees) in the AUS/NZ Territory in a calendar year
that is less than or equal to $[***] million

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates (but not by Sublicensees) in the AUS/NZ Territory in a calendar year
that is greater than $[***] million and less than or equal to $[***] million

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates (but not by Sublicensees) in the AUS/NZ Territory in a calendar year
that is greater than $[***] million and less than or equal to $[***] million

 

[***]%

 

 

 

That portion of aggregate annual Net Sales of Products by Equillium and its
Affiliates (but not by Sublicensees) in the AUS/NZ Territory in a calendar year
that is greater than $[***] million

 

[***]%

2.

[grswbb5ns5po000001.jpg]

 

--------------------------------------------------------------------------------

5.Sublicensing of AUS/NZ Territory Rights. In the event that Equillium enters
into any agreement granting a Third Party a sublicense under the Equillium
License to develop and commercialize ITO and Products in the Field in the AUS/NZ
Territory (an “AUS/NZ Territory Sublicense”), any upfront payment received by
Equillium from the applicable Sublicensee for such AUS/NZ Territory Sublicense
under such agreement shall first be used to reimburse Equillium for the
documented reasonable out-of-pocket costs, including, without limitation, travel
costs and legal fees and costs, incurred by Equillium in the negotiation of such
agreement, including the term sheet for such definitive license agreement
(“Equillium AUS/NZ Transaction Costs’"). Equillium shall inform Biocon in
writing of the amount of such Equillium AUS/NZ Transaction Costs and provide
copies of reasonable supporting documentation for such Equillium AUS/NZ
Transaction Costs to Biocon. Equillium shall pay to Biocon: (a) [***]% of the
remainder of such upfront payment (after reimbursement of Equillium AUS/NZ
Transaction Costs) within [***] days after receipt of such upfront payment and
determination of the amount of Equillium AUS/NZ Transaction Costs to be deducted
therefrom; and (b) [***]% of each other payment received by Equillium from such
Sublicensee for the AUS/NZ Territory Sublicense (including, without limitation,
royalty payments with respect to Net Sales of Products by such Sublicensee in
the AUS/NZ Territory) under such agreement within [***] days after receipt of
such payment.

6.Effectiveness of Agreement. Except as expressly amended by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.

7.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Amendment may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.

[Signature page follows.]

 

 

3.

[grswbb5ns5po000001.jpg]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly executed this Third Amendment to
Collaboration and License Agreement as of the Amendment Date.

 

Equillium, Inc.

 

Biocon Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Bruce D. Steel

 

1. By:

 

/s/ Siddhath Mittal

 

 

 

 

 

 

 

Name:

 

Bruce D. Steel

 

Name:

 

SIDDHATH MITTAL

 

 

 

 

 

 

 

Title:

 

President and Chief Business Officer

 

Title:

 

PRESIDENT - FINANCE

 

 

 

 

 

 

 

 

 

 

 

2. By:

 

/s/ Kiran Mazumdar - Shaw

 

 

 

 

 

 

 

 

 

 

 

Name:

 

KIRAN MAZUMDAR - SHAW

 

 

 

 

 

 

 

 

 

 

 

Title:

 

CHAIR PERSON & MANAGING DIRECTOR.

 

 

4.

[grswbb5ns5po000001.jpg]

 